
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1346
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Mr. Herger (for
			 himself, Mr. Boehner,
			 Mr. Cantor,
			 Mr. Pence,
			 Mr. Lance,
			 Mr. Tiahrt,
			 Mr. Sam Johnson of Texas,
			 Mr. Linder,
			 Mr. Tiberi,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Davis of Kentucky,
			 Mr. Reichert,
			 Mr. Boustany,
			 Mr. Heller,
			 Mr. Roskam,
			 Mr. Bartlett,
			 Mr. Barton of Texas,
			 Mr. Bilbray,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mrs. Bono Mack,
			 Mr. Boozman,
			 Mr. Broun of Georgia,
			 Mr. Burgess,
			 Mr. Burton of Indiana,
			 Mr. Calvert,
			 Mr. Carter,
			 Mr. Chaffetz,
			 Mr. Coffman of Colorado,
			 Mr. Conaway,
			 Mr. Culberson,
			 Mr. Dreier,
			 Ms. Fallin,
			 Mr. Flake,
			 Mr. Fleming,
			 Mr. Forbes,
			 Mr. Fortenberry,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Gallegly,
			 Mr. Garrett of New Jersey,
			 Mr. Gohmert,
			 Mr. Hall of Texas,
			 Mr. Harper,
			 Mr. Hastings of Washington,
			 Mr. Hensarling,
			 Mr. Issa, Ms. Jenkins, Mr.
			 Johnson of Illinois, Mr. Jordan of
			 Ohio, Mr. King of Iowa,
			 Mr. Kingston,
			 Mr. Lamborn,
			 Mr. Latham,
			 Mr. Latta,
			 Mr. Lewis of California,
			 Mr. LoBiondo,
			 Mrs. Lummis,
			 Mr. Mack, Mr. Marchant, Mr.
			 McCarthy of California, Mr.
			 McCaul, Mr. McClintock,
			 Mr. McHenry,
			 Mr. McKeon,
			 Mr. Mica, Mr. Moran of Kansas, Mrs. Myrick, Mr.
			 Neugebauer, Mr. Paulsen,
			 Mr. Pitts,
			 Mr. Poe of Texas,
			 Mr. Posey,
			 Mr. Price of Georgia,
			 Mr. Roe of Tennessee,
			 Mr. Rogers of Kentucky,
			 Mr. Scalise,
			 Mrs. Schmidt,
			 Mr. Schock,
			 Mr. Sessions,
			 Mr. Shadegg,
			 Mr. Simpson,
			 Mr. Thornberry,
			 Mr. Walden,
			 Mr. Wilson of South Carolina, and
			 Mr. Wolf) submitted the following
			 resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Opposing the imposition of a value-added
		  tax.
	
	
		Whereas a value-added tax (VAT) is a type of sales tax
			 that is assessed on goods at every stage of production;
		Whereas a VAT is a hidden tax that is ultimately passed
			 along to consumers, but is embedded into the price of goods and services and
			 therefore not transparent to the consumer;
		Whereas the average tax burden levied by the Federal
			 Government since 1980 has been 18.2 percent of gross domestic product
			 (GDP);
		Whereas, within the next 15 years, Federal taxes are
			 projected to rise to the highest level in United States history;
		Whereas adding a VAT on top of the existing Federal income
			 tax would increase the burden on United States taxpayers to unprecedented
			 levels;
		Whereas the average VAT rate in Europe has risen from 5
			 percent when the tax was first introduced in the 1960s to 20 percent
			 today;
		Whereas European countries that have imposed a VAT have
			 seen their total tax burden rise to an average of over 40 percent of
			 GDP;
		Whereas such high levels of taxation and spending crowd
			 out private investment, which stifles economic growth and leads to chronically
			 high levels of unemployment;
		Whereas the Internal Revenue Service Office of the
			 Taxpayer Advocate has calculated that United States taxpayers spend
			 approximately $200 billion and 7.6 billion hours a year to comply with Federal
			 tax laws;
		Whereas a VAT would only add another layer of complexity
			 and compliance costs to a fundamentally unsound tax system;
		Whereas, on September 12, 2008, then-Senator Barack Obama
			 told an audience in Dover, New Hampshire, that I can make a firm pledge:
			 under my plan, no family making less than $250,000 will see their taxes
			 increase—not your income taxes, not your payroll taxes, not your capital gains
			 taxes, not any of your taxes.;
		Whereas the burden of a VAT would fall most heavily on
			 low-income and middle-class Americans;
		Whereas the true solution to the United States fiscal
			 crisis is to rein in the unsustainable growth of Federal spending; and
		Whereas a VAT would do nothing to restore fiscal
			 accountability in Washington, but would simply bankroll wasteful and
			 inefficient Federal Government spending: Now, therefore, be it
		
	
		That—
			(1)it is the sense of
			 the House of Representatives that imposing a value-added tax would be a massive
			 tax increase that would cripple families on fixed income and only further push
			 back the United States economic recovery; and
			(2)the House of
			 Representatives opposes a value-added tax.
			
